                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ABC Corporation                             )
                                            )       Case No. 1:20-cv-6173
v.                                          )
                                            )      Judge:         Hon. Marvin E. Aspen
THE PARTNERSHIPS and                        )
UNINCORPORATED ASSOCIATIONS                 )      Magistrate:    Hon. Jeffrey Cummings
Hon. IDENTIFIED ON SCHEDULE “A”             )
                                            )

                                     Voluntary Dismissal


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for Plaintiff hereby notify this Court that the Plaintiff, ABC LLC dba Good Smile

Company, Inc., voluntarily dismiss any and all claims against defendants without prejudice:


 Doe Store                              Merchant ID
 540    amelie                          407933
 542    dayofsugar store                507668
 557    happyday22                      1267004
 567    animecollection store           1768202
 586    toysbar store                   2907032
 592    microplushtoys store            3124010


Dated: February 8, 2021                            Respectfully submitted,

                                            By:     s/David Gulbransen/
                                                   David Gulbransen
                                                   Attorney of Record

                                                   David Gulbransen (#6296646)
                                                   Law Office of David Gulbransen
                                                   805 Lake Street, Suite 172
                                                   Oak Park, IL 60302
                                                   (312) 361-0825 p.
                                                   (312) 873-4377 f.
                                                   david@gulbransenlaw.com
